DETAILED ACTION

Allowable Subject Matter
Claims 1 and 4-9 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are persuasive.  The prior art of record does not disclose or teach a hybrid vehicle control system for controlling regeneration of a sooty smoke filter in the context of the claimed invention having a hybrid control unit (HCU) configured to control an engine clutch disposed between the engine and a motor that assists the engine in association with engine output, in response to a request from the engine controller, in which, the HCU is configured to determine whether the road on which the vehicle is to drive includes a downhill section based on the map information stored in the storage unit when the amount of soot deposited in the sooty smoke filter is greater than the reference deposit amount stored in the storage unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ngoc T Nguyen whose telephone number is (571)272-7176.  The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/NGOC T NGUYEN/Primary Examiner, Art Unit 3799